Citation Nr: 0202365	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  96-50 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for the residuals of 
the removal of the gallbladder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July to November 1975 
and from December 1990 to July 1991.  She also served with 
the Army National Guard.

This appeal arose from a September 1995 rating decision of 
the Seattle, Washington, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that the veteran's claims 
for service connection were not well grounded.  The case was 
subsequently transferred to the jurisdiction of the Winston-
Salem, North Carolina, RO.  In February 1997, she testified 
at a personal hearing at the RO.  In March 2000, the Board of 
Veterans' Appeals (Board) remanded this case to the RO for 
additional development.  In September 2000, the RO issued a 
rating action which confirmed and continued the denials of 
the veteran's claims.  In September 2001, the RO 
readjudicated her claims, taking the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) into consideration.  The denials were 
confirmed.


FINDING OF FACT

The evidence of record does not show that the veteran 
currently suffers from a chronic bilateral knee disorder, a 
low back disorder or the residuals of the removal of the 
gallbladder, which can be related to her service; nor has it 
been shown that her gallbladder removal or any arthritis of 
the knees may be presumed to have been present in service.



CONCLUSION OF LAW

The veteran's bilateral knee disorder, low back disorder and 
gallbladder removal residuals were not incurred in or 
aggravated by service, nor may gallbladder calculi or any 
arthritis of the knees be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 
(West 1991 and West Supp. 2001); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with VA's statutory duty to assist her with the 
development of facts pertinent to her claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  Specifically, the 
veteran has been afforded VA examinations and the RO has 
obtained all relevant treatment records referred to by the 
veteran.  The March 2000 Board remand had requested that she 
provide the names and addresses of all health-care providers 
from whom she had sought treatment since her separation from 
service.  In May 2000, she responded that she had received 
all her treatment from VA; these records were requested and 
obtained.  She could think of no other alternative sources of 
information about her claimed disabilities.  The Board notes 
that there are no service medical records from the veteran's 
1990 to 1991 period of service of record, despite requests 
that all service medical records be provided.  However, the 
Board finds that there is no need to request these records 
again since the veteran admitted at her February 1997 
personal hearing that she had sought no treatment after her 
alleged February 1991 fall, during which she claims she 
injured her knees and low back.  In addition, the veteran 
stated during her December 1993 private hospitalization that 
her abdominal complaints had had their onset 6 months before, 
thus placing the onset of her symptoms outside her last 
period of service.  


Therefore, no further attempts need to be made to obtain 
these records since they would not serve to substantiate her 
claims.  See 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001).  
VA's duty to notify the veteran of the evidence necessary to 
substantiate her claims has also been met.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  The RO informed her of the need 
for such evidence in the statement of the case, subsequent 
supplemental statements of the case and letters, particularly 
the correspondence sent to the veteran and her representative 
on March 22, 2001.  This informed them of the evidence that 
had previously been considered and offered the opportunity to 
submit additional evidence.  No response was received from 
either the veteran or her representative.  Since the veteran 
has already been informed of the evidence needed to 
substantiate her claims and of the notification requirements, 
there is no prejudice to her in the Board proceeding to the 
merits of the claims.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 9, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c) and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 


establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2001).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be....reopened on the 
basis of § 3.303(b) if the condition is observed 
during service or any applicable presumption 
period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence 
relates the present condition to that 
symptomatology.  

Savage, supra, at 498. 

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis or calculi of the gallbladder become 
manifest to a degree of at least 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).




FACTS


Bilateral knee disorder

The veteran's service medical records make no reference to 
any injury to the knees incurred during a fall in February 
1991.  In fact, the veteran had admitted that she had not 
sought treatment following this claimed fall.  There is a 
March 1984 National Guard Periodic examination of record 
which indicated that her right knee had some limitation of 
extension following an accident.  No details were provided as 
to the nature or date of this accident.  There was minimal 
crepitus, no effusion and ambulation was within normal 
limits.  A contusion was diagnosed.  No further reference was 
made to her knees in the service medical records.

The veteran was examined by VA in January 1993.  She stated 
that both knees were painful and had been so ever since a 
fall in February 1991.  Her pain worsened during cold weather 
and on climbing stairs.  The examination disclosed that there 
was a positive patellar sign in both knees.  However, there 
was no effusion and no evidence of deformity.  The diagnosis 
was bilateral chondromalacia.

VA re-examined the veteran in January 1994.  She again noted 
that she had injured her knees during a 1991 fall.  The 
physical examination found that she was able to heel and toe 
walk and walked without a limp.  She could squat fully but 
had to put her hand on a chair to recover from the squat.  
She displayed 0 degrees of extension bilaterally; and 125 
degrees of flexion on the right and 115 degrees on the left.  
Thigh circumference was 19 1/2 inches bilaterally.  There was 
no crepitus on the right and only slight crepitus on the 
left.  There did not appear to be any collateral or cruciate 
instability and there was no effusion.  She had tenderness 
over both lateral femoral condyles and she had valgus 
alignment of the quadriceps mechanism bilaterally.  An x-ray 
of the right knee showed possible slight medial compartment 
and lateral tilt of the patella; the left knee showed 
possible slight compartment narrowing, but definite lateral 
tilt of the patella.  The diagnoses were bilateral 
patellofemoral syndrome with physical evidence of slight 
chondromalacia patella on the left, and possible early medial 
compartment osteoarthritic changes, bilaterally.  A VA 
examination conducted in August 1994 confirmed the findings 
of the January examination, although at that time she was 
able to recover from a full squat without assistance.

In February 1997, the veteran testified at a personal hearing 
at the RO.  She stated that she had fallen down some stairs 
in February 1991 and had landed on her knees.  She indicated 
that she asked her commanding officer for some Tylenol; she 
stated that she had not sought any treatment for her knees in 
service following this fall.  She testified that she first 
sought treatment in late 1991 or early 1992, after her 
separation.  During this time, she was employed by VA and 
would request Tylenol; however, no records were kept because 
she was not authorized to receive treatment since her knee 
complaints were not service connected.  She indicated that 
her knees would hurt after standing and after walking for 20 
minutes.  She also referred to a grinding sensation in her 
knees upon movement.

In March 1997, a former service comrade submitted a statement 
in which he noted that the veteran had told him that she had 
hurt her knees in a fall in February 1991.  She had thought 
that she would be all right, although she reported trouble 
with her knees ever since.  In May 1997, the veteran's 
daughter submitted a statement in which she said that her 
father had told her that the veteran had fallen down some 
stairs in 1991 and had hurt her knees.  She stated that the 
veteran had complained of pain ever since.

VA outpatient treatment records dated between 1993 and 2000 
showed no treatment for complaints of knee pain.


Low back pain

The veteran's service medical records make no reference to 
any treatment for an injury to the low back.  The veteran 
asserts that she hurt her back when she fell down some stairs 
in 1991; however, she has admitted that she sought no 
treatment for this injury while she was in service.

VA examined the veteran in August 1994.  Her chief complaint 
was of low back pain.  She noted that after she has been 
sitting for awhile, she has a tendency to drag her foot when 
she gets up.  The physical examination noted no limp.  
Flexion was to 105 degrees; lateral bending was to 45 degrees 
bilaterally; and extension was to 35 degrees.  Her reflexes 
were 2+ and symmetrical at the knees and ankles.  Straight 
leg raises were to 90 degrees in the sitting position.  The 
neurological evaluation was within normal limits.  An x-ray 
revealed osteophyte formation at the L4-5 and L5-6 levels; 
there was also narrowing and facet sclerosis at the 
lumbosacral junction.  The diagnosis was history of chronic 
intermittent low back pain with underlying disc degeneration 
at more than one level without evidence of neurological 
deficit on that basis.

The veteran testified at a personal hearing at the RO in 
February 1997.  She reiterated that she had hurt her back 
when she had fallen down some stairs in February 1991.  She 
testified that she took Tylenol for a couple of days, but had 
not sought medical attention.  She had worked at VA after her 
discharge and had gotten Tylenol from the doctors; however, 
she stated that there were no official records because she 
was not authorized to receive treatment.  She indicated that 
she experienced sharp, throbbing pain in the low back area; 
this pain did not radiate into the legs.

In March 1997, a former service comrade of the veteran's 
submitted a statement in which it was noted that the veteran 
had told him that she had hurt her back in a 1991 fall.  She 
thought she was fine, but she has had trouble with her back 
ever since.  In May 1997, the veteran's daughter submitted a 
statement in which she noted that her father had told her 
that the veteran had fallen in 1991 and had hurt her back.  
Since that time, she has had trouble with back pain.

VA records dated between 1993 and 2000 show no treatment for 
complaints of back pain.  A VA neurological examination 
conducted in February 2000 was entirely within normal limits.


Residuals of the removal of the gallbladder

The veteran's service medical records contain no references 
to complaints of or treatment for a disorder of the 
gallbladder.

The veteran was examined by VA in January 1993.  At the time 
of this examination, she made no complaints about abdominal 
discomfort or diarrhea.  The examination of the abdomen was 
normal.

In December 1993, the veteran presented at the emergency room 
of a private hospital with complaints of the sudden onset of 
severe epigastric and right upper quadrant pain which 
radiated to the back.  She had vomited 6 to 8 times during 
the night and was hyperventilating upon presentation.  She 
reported no history of gallbladder or gastrointestinal 
disease.  Her abdomen was soft and displayed tenderness over 
the epigastrium and right costal margin.  There was no 
indication of rebound or guarding.  Bowel sounds were active.  
A gallbladder ultrasound revealed multiple stones, but no 
common duct enlargement or thickening of the wall of the 
gallbladder.  The diagnosis was active cholecystitis with 
cholelithiasis.  She ultimately underwent a laparoscopic 
cholecystectomy.  

VA examined the veteran in January 1994.  She reported that 
for the previous six months she had been experiencing 
periodic abdominal cramping and diarrhea about two to three 
times per week.  She noted that her symptoms were worse 
following the ingestion of eggs or fried foods.  She had had 
the sudden onset of pain before Christmas and had undergone a 
laparoscopic cholecystectomy.  She had been told that her 
gallbladder had been full of stones.  She indicated that she 
had had about four episodes of upper abdominal cramping and 
loose stools since her surgery.  She claimed that she had had 
gastroenteritis in service.  The physical evaluation of the 
abdomen revealed no masses, no tenderness and no 
organomegaly.  The diagnosis was episodic abdominal cramping 
and diarrhea consistent with gallbladder disease.  It was 
commented that it was possible that she had been exposed to 
parasites while serving in the Persian Gulf; however, tests 
of her stool in February 1994 were negative for parasites.

In February 1997, the veteran testified at a personal hearing 
at the RO.  She indicated that no one in her family had ever 
had a gallbladder problem.  She testified that she would have 
diarrhea after ingesting milk products and fried foods.  She 
stated that her diarrhea began approximately six months after 
her return from the Persian Gulf.  She stated that she had 
suffered from food poisoning while stationed in the Gulf.

The veteran was re-examined by VA in August 1997.  Her chief 
complaints concerned diarrhea and abdominal distress.  The 
physical examination found that her abdomen was soft and 
rounded; the examiner was unable to palpate the liver, spleen 
or any masses.  There was no tenderness to palpation.  Bowel 
sounds were normal and active.  The diagnosis was irritable 
bowel syndrome.

VA outpatient treatment records dated between 1993 and 2000 
showed repeated treatment for complaints of diarrhea.  The 
diagnoses were irritable bowel syndrome and lactose 
intolerance.  An endoscopy performed in April 1995 showed a 
normal distal colon.  In May 1997, it was commented that her 
condition was probably not infectious given its frequency and 
the negative stool cultures.  Her symptoms were most 
consistent with malabsorptive or inflammatory disorders.


ANALYSIS

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to service connection for a bilateral knee disorder, a low 
back disorder, or gallbladder disease.  The veteran has 
contended that she had injured her knees and back in service 
when she had fallen down some stairs in February 1991.  
However, there are no records to support this claim.  There 
are no service medical records concerning these claimed 
injuries; in fact, she admitted that she had never sought any 
inservice medical attention after this fall.  She did submit 
statements from a former service comrade and from her 
daughter, who both indicated that they had been told by the 
veteran and by a third party, respectively, that the veteran 
had fallen and hurt her knees and back.  However, neither of 
these parties were witnesses to the fall.  Therefore, they 
cannot provide corroborative evidence that the fall actually 
occurred.  Therefore, while the veteran has been diagnosed 
with bilateral chondromalacia and chronic low back pain with 
underlying disc degeneration, there is no evidence of any 
inservice incident to which to relate these diagnoses.

A January 1994 report from a private physician, apparently 
prepared for VA, reflects a diagnosis of possible early 
medial compartment osteoarthritic changes, both knees.  A 
diagnosis of arthritis was not made during an August 1994 VA 
outpatient visit.  The pertinent diagnosis was patellofemoral 
syndrome with chondromalacia, bilateral.  If arthritis of the 
knees is present, however, a basis for establishing service 
connection therefor has not been established.  Pertinent 
symptoms, complaints or diagnosis are not shown during 
military service or until a number of years thereafter.  With 
no showing of inservice onset or relationship to service, 
service connection for arthritis of the knees, if present, is 
not warranted.

The March 1984 National Guard Periodic examination had noted 
some limitation of extension of the right knee due to an 
accident.  However, there is no indication in the service 
medical records that any accident causing injury to the right 
knee occurred during a period of active duty, active duty for 
training or inactive duty for training.  Again, there is no 
evidence of an inservice right knee injury to which to relate 
the currently diagnosed right knee chondromalacia.  
Therefore, service connection for a bilateral knee disorder 
and low back disability is not in order.

In regard to the claim for service connection for gallbladder 
disease, there is no evidence of record that this disorder 
was complained of or diagnosed during service.  As such, it 
cannot be found that this disorder had its onset in service; 
therefore, service connection on a direct basis is not 
warranted.  A VA examination conducted in January 1993 was 
silent as to any complaints concerning her abdomen.  During 
her January 1994 VA examination, she had reported that 
abdominal cramping and diarrhea had begun about six months 
earlier, or in mid-1993.  Significantly, she had previously 
denied any prior history of gallbladder disease (see the 
December 1993 hospital report).  Based upon this evidence, it 
cannot be found that calculi of the gallbladder was present 
to a compensable degree within one year of her discharge.  As 
a consequence, service connection on a presumptive basis 
cannot be granted.

While the veteran has expressed her belief through her 
letters and testimony that she suffers from chronic 
conditions of the knees, low back and gallbladder as a 
consequence of service, she is not competent, as a layperson, 
to render an opinion as to medical causation or diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for service 
connection for a bilateral knee disorder, a low back disorder 
and the residuals of the removal of the gallbladder.


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for a low back disorder is denied.

Service connection for the residuals of the removal of the 
gallbladder is denied.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

